

117 S1950 IS: Iran Sanctions Preservation Act
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1950IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Lankford (for himself, Mr. Cornyn, and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo impose strict conditions on the lifting of sanctions imposed with respect to the Islamic Republic of Iran.1.Short titleThis Act may be cited as the Iran Sanctions Preservation Act.2.FindingsCongress makes the following findings:(1)The Islamic Republic of Iran is the world’s leading state sponsor of terrorism and has been designated as a state sponsor of terrorism by the United States since 1984.(2)Iran’s support for terrorism, development of nuclear weapons and ballistic missiles, and gross violations of human rights are a threat to the security interests of the United States and the rules-based international order.(3)Iran has given ballistic missiles, conventional weapons, and technical support to Hamas, the Palestinian Islamic Jihad, the Taliban, Ansar Allah (commonly referred to as the Houthis) in Yemen, Shia militias in Iraq, the Assad regime in Syria, and Hezbollah in Lebanon, which those proxies have used to implement terrorist attacks throughout the world that have killed citizens of the United States and its allies.(4)Iran continues to hold United States citizens hostage, including Bob Levinson, Baquer and Siamak Namazi, Morad Tahbaz, and Emad Shargi, while also serving as a safe harbor for senior leaders of al Qaeda such as Abd al-Rahman al-Maghribi.(5)The Joint Comprehensive Plan of Action (commonly referred to as the JCPOA), which was finalized by President Barack Obama and the respective governments of the United Kingdom, Germany, France, the People’s Republic of China, and the Russian Federation (commonly referred to as the P5+1) on July 14, 2015, permitted Iran to continue uranium enrichment at 3.67 percent levels and possess more 6,000 IR–1 centrifuges, thereby failing to eliminate Iran’s pathway to a nuclear weapon.(6)The JCPOA contained sunset provisions that allow Iran to increase its number of IR–1 centrifuges and resume operation of IR–2 centrifuges after 10 years, and exceed the 3.67 percent uranium enrichment threshold after 15 years.(7)The verification and compliance mechanisms of the JCPOA were insufficient to ensure and enforce compliance, allowing the International Atomic Energy Agency only limited access to select facilities and establishing a protracted process to request access to sites suspected of hosting activity inconsistent with Iran’s obligations under the JCPOA.(8)Iran repeatedly violated numerous provisions of the JCPOA by maintaining more advanced centrifuges than was permitted, exceeding the limits on heavy water stocks, and refusing to grant international inspectors access to nuclear research and military facilities, among other violations.(9)A central strategic flaw of the JCPOA was its exclusive focus on Iran’s nuclear program apart from its support for terrorism, which was bolstered by the more than $100,000,000,000 in sanctions relief it received under the deal.(10)The JCPOA contained no provisions addressing Iran’s development of ballistic and cruise missiles capable of carrying nuclear weapons.(11)The JCPOA failed to address the human rights record of the Iranian regime, including the regime’s suppression of free speech, a free press, peaceful assembly, and the free exercise of religion.(12)Iran is one of the world’s worst human rights violators, having received a 16 out of 100 Global Freedom Score and a 15 out of 100 Internet Freedom Score from Freedom House, and has been designated as a country of particular concern for religious freedom under section 402(b)(1)(A)(ii) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)(1)(A)(ii)) for its suppression of religious freedom since 1999.(13)On May 8, 2018, President Donald Trump announced that the United States would withdraw from the JCPOA and resumed the application of sanctions against Iranian actors, thereby depriving the regime of revenue to support terrorism.(14)On May 21, 2018, Secretary of State Mike Pompeo announced that the Trump administration would apply unprecedented financial pressure on the Iranian regime and laid out 12 steps that Iran must take to receive sanctions relief and reestablish normal relations with the United States, including—(A)providing the International Atomic Energy Agency a full account of the prior military dimensions of its nuclear program and permanently and verifiably abandoning such work in perpetuity;(B)stopping enrichment of plutonium reprocessing and committing to refrain from resuming such work;(C)permitting the International Atomic Energy Agency to access all sites throughout the entire country;(D)ending its proliferation of ballistic missiles and ceasing further development of such systems;(E)releasing all United States citizens, as well as citizens of United States partners and allies, who are currently detained;(F)discontinuing its support for terrorist groups in the Middle East, including Hezbollah, Hamas, and the Palestinian Islamic Jihad;(G)respecting the sovereignty of Iraq by ending its support for Shia militias;(H)ending its military support for the Ansar Allah in Yemen;(I)withdrawing all forces under Iranian command from the entirety of Syria;(J)ending support for the Taliban in Afghanistan and for senior al Qaeda leaders around the region;(K)ending the Iranian Revolutionary Guard Corp’s support for terrorist groups and proxies worldwide; and(L)ceasing its threatening behavior against its neighbors, many of which are allies of the United States.(15)The financial sector of Iran, including the Central Bank of Iran, is designated as a primary money laundering concern under section 5318A of title 31, United States Code, because of the threat to government and financial institutions resulting from the illicit activities of the Government of Iran, including its pursuit of nuclear weapons, support for international terrorism, and efforts to deceive responsible financial institutions and evade sanctions.(16)On April 22, 2019, President Trump announced that the United States would no longer issue exemptions under section 1245(d)(4)(D) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(D)), inhibiting the ability of countries to purchase Iranian petroleum products or conduct transactions with the Central Bank of Iran as a result of the exposure to sanctions.(17)Following the decision to discontinue issuance of those exemptions, Iran’s average daily sales of crude oil declined from an estimated 2,400,000 barrels per day in May 2018 to an estimated 1,300,000 in 2020.(18)The decline in revenue and decrease in exports have reportedly forced the Iranian energy sector to cut the number of newly drilled oil wells from 300 in 2018 to 11 in 2020.(19)Iran has reportedly stockpiled 60,000,000 barrels of crude oil and is preparing to return to production levels of nearly 4,000,000 barrels a day should sanctions relief be provided.(20)On December 31, 2019, Iranian President Hassan Rouhani admitted that Iran had lost $200,000,000,000 in revenue because of United States sanctions.(21)Iran’s 2019 defense budget cut defense spending by 28 percent, including a 17 percent cut to the Iranian Islamic Revolutionary Guard Corps, a designated foreign terrorist organization.(22)Following United States withdrawal from the JCPOA, the value of Iran’s currency reached historical lows, with the rial losing around 70 percent of its value.(23)According to the International Monetary Fund, Iran’s accessible foreign exchange reserves decreased by more 96 percent to $4,000,000,000 in 2020 from $123,000,000,000 in 2018, depleting the revenue stream for the Islamic Revolutionary Guard Corps, Hezbollah, and Iranian-backed militias.(24)During the maximum pressure campaign, the United States was able to secure the release of 2 hostages in Iran, Xiyue Wang and Michael White, without lifting sanctions or transferring cash to Iran.(25)President Joe Biden has reportedly offered to lift sanctions, including sanctions on the Central Bank of Iran, if the Government of Iran agrees to return to the JCPOA. 3.Sense of CongressIt is the sense of Congress that the United States should not offer preemptive sanctions relief that benefits Iran’s oil industry, financial services sector, or supporters of terrorism unless and until the Senate provides advice and consent under section 2 of article II of the Constitution of the United States to a treaty addressing Iran’s destabilizing activities.4.Prohibition on sanctions relief for petroleum purchases from IranSection 1245(d) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)) is amended by striking paragraphs (4) and (5) and inserting the following:(4)No authority to waiveOn and after the date of the enactment of the Iran Sanctions Preservation Act, the President may not issue any waiver of sanctions with respect to or license to authorize the purchase of petroleum or petroleum products from Iran..5.Conditions on sanctions relief for supporters of Iran’s malign activities(a)In generalAn Iranian person may not be removed from the SDN list unless the President submits to the appropriate congressional committees a certification that the individual has not provided financial, material, or technical support or contributions to—(1)a terrorist organization or in support of terrorism; or(2)the development of nuclear weapons or their means of delivery (including missiles capable of delivering such weapons) by the Government of Iran.(b)Form of certificationA certification under subsection (a) shall be submitted in unclassified form but may include a classified annex.6.Conditions on sanctions relief for Iranian financial institutions(a)Central Bank of IranThe Central Bank of Iran may not be removed from the SDN list until the termination date described in section 8. (b)Iranian financial institutionsAn Iranian financial institution may not be removed from the SDN list unless the President submits to the appropriate congressional committees a certification that the Iranian financial institution has not facilitated a transaction or provided material support to—(1)the Islamic Revolutionary Guard Corps;(2)any foreign terrorist organization; or(3)any Iranian person the property or interests in property of which are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).(c)Jurisdictions of primary money laundering concernThe designation of Iran as a jurisdiction of primary money laundering concern pursuant to section 5318A of title 31, United States Code, may not be revoked unless the President submits to the appropriate congressional committees a certification that Iran is no longer engaged in—(1)any illicit financial activities, including support for terrorism;(2)nuclear proliferation activities; or(3)ballistic missile acquisition or development.(d)Form of certificationA certification under subsection (b) or (c) shall be submitted in unclassified form but may include a classified annex. 7.Support for the Iranian peopleIt shall be the policy of the United States—(1)to support the rights of the people of Iran to exercise the freedom of speech, assembly, religion, and the press;(2)to condemn Iran’s destabilizing activities, including the suppression of protests and demonstrations in Iran;(3)to promote a free and open internet in Iran by supporting internet freedom programs and investing in firewall circumvention technologies;(4)to defend the rights of women in Iran; and(5)to hold leaders in Iran accountable for their contributions to human rights crises throughout the world, including in Iraq, Syria, Lebanon, Yemen, Gaza, and Venezuela. 8.TerminationThe provisions of and amendments made by this Act shall terminate on the date on which the Senate provides advice and consent under section 2 of article II of the Constitution of the United States to a treaty with Iran that addresses Iran’s nuclear proliferation, development of ballistic missiles, and support for terrorism. 9.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and(B)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives. (2)Foreign terrorist organizationThe term foreign terrorist organization means an organization designated by the Secretary of State as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).(3)Iranian financial institutionThe term Iranian financial institution has the meaning given that term in section 104A(d) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513b(d)).(4)Iranian personThe term Iranian person has the meaning given that term in section 1242 of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8801).(5)SDN listThe term SDN list means the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury. 